The errors assigned in the appeal are from rulings on evidence and from the charge as made. Since neither appellant, nor appellee, filed a statement of what each offered evidence to prove and claimed to have proved, the trial court should have either required the parties to comply with the rules, or have refused to make a finding. It is impossible for us to pass upon either the rulings on evidence or the parts of the charge complained of without having before us a statement of the facts which each party claimed to have proved and offered evidence to prove.
   The appeal is dismissed.